Citation Nr: 1144738	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.

The RO has specifically addressed the issue of entitlement to service connection for PTSD.   However, the record reflects various psychiatric diagnoses, including depressive disorder, dysthymia, and anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has recharacterized the claim as indicated on the title page.  

In August 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  Initially, the Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  The revised paragraph (f)(3) reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In this case, the Veteran is claiming service connection for PTSD due to his period of service in Korea.  In the record he detailed various stressor events.  First, while his company was on patrol, the two lead men had an unexpected encounter with hostile forces.  The Veteran testified that he feared for his life because he did not have any ammunition.  He also witnessed a fellow serviceman sustain friendly fire during a training exercises in March 1962.  In July 1962, he witnessed a pregnant Korean woman sustain injuries from a booby trapped fence.  Finally, in August 1982, the Veteran witnessed a tank run over another serviceman.  The Veteran testified that he was unsure if any of these people died.  The Board notes that the RO has issued a formal finding that there was insufficient information to corroborate the stressors.  The Veteran's DD Form 214 demonstrates 1 year, 1 month and 1 day of foreign service and confirms Infantry service.   The Board finds that further efforts must be made in corroborating the claimed stressors.

The service treatment records include a May 1965 report of medical history reflecting complaints of nervous trouble.  Psychiatric clinical evaluation was within normal limits at that time.  The service treatment records do not reflect any psychiatric treatment, or any further complaints.  The separation examination in December 1965 was clinically normal and the Veteran denied all relevant complaints at that time. 

Post-service VA treatment records demonstrate a diagnosis of PTSD, as well as anxiety, depressive disorder, and dysthymia.  The record, however, does not include a VA examination addressing the etiology of such disorders.  The Board finds that such examination should be afforded on remand.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the RO should obtain and associate with the claims file any ongoing treatment records from the VA Medical Center (VAMC) in New Orleans, Louisiana.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Through official channels, such as the service department or National Personnel Records Center, attempt to verify the Veteran's alleged stressors, to include witnessing a fellow serviceman incurring friendly fire during a training exercise in March 1962 and witnessing a tank run over a fellow serviceman in August 1962.  To this end, a copy of the Veteran's relevant unit histories should be obtained. 

The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

2.  Obtain any outstanding relevant VA treatment records from the Shreveport VA Medical Center since June 2009 and associate those records with the claims file.

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After the above action is completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should state in the examination report that such review was performed.

The purpose of the examination is to determine the nature and etiology of any current psychiatric disorder(s), to include whether PTSD is present, and, if so, whether it is related to any in-service stressor(s).  With respect to PTSD, the examiner may accept as fact the Veteran's claimed stressor relating to an unexpected encounter with enemy forces while on patrol, in which he had no ammunition.  The examiner must also accept as fact any other stressors verified by the RO- therefore, the RO must specify for the examiner any additional stressor or stressors that it has determined are established by the record.

An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examiner, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and medical probabilities that each psychiatric disorder found is related to the Veteran's military service.  The examiner should also reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis(es).

Based on a review of the evidence, evaluation of the Veteran and applying sound medical principles, the examiner must indicate whether the Veteran carries a diagnosis of PTSD.  If so, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to any verified stressors- and such stressor should be specifically identified by the examiner.  

For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.  Particularly, with regard to the presence of any psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran exhibited a psychosis within a year of his discharge from service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


